Title: To Thomas Jefferson from Gabriel Duvall, 18 December 1807
From: Duvall, Gabriel
To: Jefferson, Thomas


                        
                            Dear Sir,
                            Washington, Dec. 18. 1807.
                        
                        I take the liberty of introducing Mr. Smith, the bearer of this. He is the gentleman in whose favour I
                            enclosed a recommendation from Mr. Bowie, late Governour of Maryland a few days ago, & is a candidate for the
                            office of Marshal for this District.
                        I am, with very great respect & esteem, Your obedt. Sert.
                        
                            G. Duvall.
                            
                        
                    